Citation Nr: 1311738	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-39 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The appellant had active service from September 1986 to June 1987.  He also had various periods of active duty training and inactive duty training and was discharged from the Reserves in August 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In his VA Form 9 received in March 2010, the appellant requested a travel board hearing.  The hearing was scheduled in April 2011, but the appellant failed to report.  The appellant has not provided good cause for his failure to report or requested that his hearing be rescheduled.  As such, his request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 


FINDINGS OF FACT

1.  The evidence in support of an in-service knee injury, or in support of continuity of symptomatology regarding the knees, is not credible.

2.  In November 2012, prior to the promulgation of a decision in the appeal, the Board received the Veteran's withdrawal of the appeal of entitlement to service connection for any ankle disabilities. 


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred or aggravated in-service, and arthritis of the knees may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for withdrawal of an appeal for entitlement to service connection for any ankle disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met regarding the claim of entitlement to service connection for knee disabilities.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated February 2009 of the information and evidence needed to substantiate and complete his claims, and provided notice explaining how disability evaluations and effective dates are assigned. 

The claims were most recently readjudicated in a November 2012 supplemental statement of the case, thus satisfying the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This matter was most recently before the Board in June 2011, when the case was remanded to request missing records, and if unobtainable so notify the Veteran.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board is satisfied that VA has made all possible efforts to secure the appellant's service treatment records, and that further development would be futile.  See October 2012 Memorandum detailing VA's efforts to secure the appellant's service treatment records.

The Board acknowledges that a medical examination has not been conducted, and no medical opinion has been obtained addressing the etiology of the Veteran's current knee disorders.  The Board finds, however, that the record, does not reflect credible evidence of an in-service injury or credible evidence of compensably disabling arthritis within a year of the appellant's separation from active duty.  Hence, the evidence shows that a remand for an examination and/or opinion is not necessary to decide the appeal.  See 38 C.F.R. § 3.159(c)(4) (2012).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as credible evidence has not been presented of an in-service injury, as will be discussed in greater detail below.  Id. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims.  The Board is cognizant of the missing service treatment records, and aware of its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Certain chronic disorders, including arthritis, will be presumed to be service-connected if manifested to a compensable degree within a year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  

Active service includes any period of active duty for training during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which a veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Applicable Facts

In February 2009, the appellant claimed entitlement to service connection for residuals of knee injuries.  He reported having his knees treated at Camp Lejeune, North Carolina after falling from a telephone pole at field wire school.  He asserts that he was subsequently reassigned an occupational specialty of warehouseman, and that service he had suffered from complications as a direct result of his service related injury.  He subsequently explained that he had reinjured his knees in 1986 or 1987.  The Veteran indicated that he had treated the injury with anti-inflammatory medications for over a month in an undated letter, medication for over two months according to a June 2009 statement, for six months or more, according to his February 2009 claim, and for at least 30 to 45 days in his September 2009 Substantive Appeal.  

The RO based its denial of benefits, in part, on finding the Veteran's explanation lacking in credibility.  Specifically, it was noted that personnel records showed that the appellant received non judicial punishment for misconduct, and only afterwards was his military occupational specialty changed.  The Veteran has specifically challenged this finding, acknowledging that although his rank was reduced and he was fined in relation to his receipt of non judicial punishment, his military occupational specialty was not changed in the course of a disciplinary action, but as a result of his injury.  

Only the Veteran's September 1986 enlistment examination is available, at which time his lower extremities were normal, and he denied a history of a "trick" or locked knee.  

Service personnel records show that from January to March 1987 the Veteran was stationed at Camp Lejeune as a field wireman and from March 1987 to December 1988 he worked as a warehouse clerk.  There is no clear explanation showing why the appellant's military occupational specialty was changed.

Postservice treatment records show that the Veteran has received medical attention for his knees.  The Veteran applied for disability from Social Security Administration, and the Board has obtained the corresponding records, to include medical records from both private treatment centers and prison related treatment centers.  A July 2006 medical history and assessment for Philadelphia's Prison Health Services indicated that the Veteran did not have arthritis.  In September 2006 the Veteran reported to prison health services and complained of left knee pain and intermittent swelling.  Crepitus was evident on palpation of both knees.  

He continued to report left knee pain without pertinent trauma in January 2007.  X-ray studies revealed osteoarthritic changes; no evidence of recent fracture; and, soft tissue calcifications.  In an August 2007 questionnaire the Veteran discussed pain to multiple areas, and generally reported that his pain had begun 20 years earlier.  In response to request to address what caused the knee pain to start, the Veteran stated that he did not know how his knee pain began.  

April 2009 radiology reports of the knees yielded diagnostic impressions of degenerative arthritic changes.  A June 2009 medical summary included left knee arthritis.  

At a September 2009 Bureau of Disability Determination examination the Veteran reported experiencing arthritis in his knees, with swelling and pain.  October 2009 Philadelphia Department of Public Health treatment notes show that the Veteran reported his knees had been swollen for three weeks, with his left knee hurting more than the right with mild waking.  He denied any injury to the knee, and was referred to orthopedics.  

Additional studies conducted in 2009, 2010 and 2012 yielded diagnoses bilateral knee chondromatosis, degenerative joint disease of the knees, possible loose bodies or synovial osteochondromatosis, calcium pyrophosphate disease, tendinosis of the patellar tendon, and a vertical tear or involving the posterior horn of the medical meniscus.  No opinion was offered addressing the etiology of these disorders.

In April 2012 the Veteran reported that his arthritis of the right knee had begun in the prior 10 years.  The Veteran did not mention any injury in relating his knee history.  

Analysis and Conclusion

The Board has considered the Veteran's contentions that he experienced symptoms to include knee pain since service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  In light of the foregoing the Board finds that the Veteran is competent to report a history of knee pain. 

The inquiry regarding lay statements does not end with the competency of the Veteran.  Once the Veteran is found to be competent, he must also be found to be credible.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  Here, the Veteran's contentions that he experienced knee symptomatology since an in-service injury are found to be not credible.  The Veteran's credibility is put into question due to the inconsistencies between his assertions and the documentation provided in the medical records.  Specifically, the above references to the Veteran's knees do not include reports of an in-service injury.  Indeed, on several occasions the appellant specifically denied a history of a knee injury.  An in-service injury was never discussed in relation to pursuing medical treatment, but rather only brought up in the course of seeking service connection benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.) 

Further, the Veteran's reports of the injury lack specificity and generally refer to a fall from a pole, resulting in pain and a course of medications which were taken for an amount of time ranging from a month to more than six months depending on which of the Veteran's statements is referenced.  There is a many decades gap between separation from service in 1989 until when the Veteran sought medical treatment in the 2000s, and this factor in consideration with the other evidence of record weighs against the claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  When considering the evidence of record, the Board finds the Veteran's statements regarding the in-service incident, and subsequent onset of bilateral knee disabilities are not credible.  

When considering all the evidence of record, the Board finds that a bilateral knee disability was not incurred in service.  Although the Veteran has current knee disabilities, there is no credible evidence of an in-service injury or event, and arthritis of the knees was not compensably disabling within one year following his separation from active duty.  The Veteran's statements of record are inconsistent regarding the cause and date of onset for the disabilities and this inconsistency further supports the finding that his assertions relating to why service connection is warranted are not credible.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements).

Absent competent and credible evidence linking the Veteran's bilateral knee disabilities to service, service connection for a bilateral knee disability must be denied on a direct basis.  Furthermore, there is nothing showing that knee arthritis was compensably disabling within the first year following the appellant's separation from active duty, so service connection is also denied on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).  

The claim is denied.

Withdrawal of Claim of Entitlement to Service Connection for Ankle Disabilities

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  Id.

In November 2012 the Veteran submitted a written statement indicating that he would like to withdraw any claim for any ankle condition.  As such, the Board finds that he clearly expressed his intent to withdraw his appeal, after which the Board lacks further jurisdiction. 

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease). 


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

The appeal regarding a claim of entitlement to service connection for ankle disabilities is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


